Citation Nr: 1027265	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-27 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an extraschedular rating for residuals of right 
fourth finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1980 to August 1983.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania that granted 
service connection for residuals of a right fourth finger 
fracture, rated noncompensable.  A Travel Board hearing was held 
before the undersigned in May 2007.  A transcript of the hearing 
is associated with the claims file.  In September 2007 the Board 
remanded the case for additional development.  In March 2008, the 
Board denied a compensable rating for the residuals of the right 
fourth finger fracture on a schedular basis and remanded the 
issue of entitlement to an increased rating on an extraschedular 
basis for additional development.  


FINDING OF FACT

An exceptional or unusual disability picture such as to render 
impractical the application of the regular schedular standards, 
concerning the Veteran's residuals of a right fourth finger 
fracture, has not been shown; the schedular criteria are 
adequate.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for residuals of a 
right fourth finger fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the March 2008 decision, the Board denied a compensable 
schedular rating for residuals of a right fourth finger fracture; 
therefore, only the question of an extraschedular rating, 
remanded by the Board in March 2008, is addressed in this 
decision.

Referral to the Director of the Compensation and Pension Service 
for a potential extraschedular rating may be made in exceptional 
cases where a case presents "such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employability or frequent periods of 
hospitalization such as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321.  At the 
October 2007 VA examination the Veteran reported that he was 
"finding it difficult to work [at his Postal Service job] 
because he is unable to grasp with his right hand" and that 
gripping objects heavier than paperclips or coins caused him "a 
great deal of difficulty."  

The Veteran, however, did not respond to a December 2009 request 
for additional information regarding his employment situation and 
the effects of his right fourth finger conditions upon his 
employment, including whether his service-connected disability 
has caused him to miss any time from work or caused his 
reassignment.  The case was not referred to the Director of the 
Compensation and Pension Service, as there was no evidence to 
support his contentions.  

The United States Court of Appeals for Veterans Claims (Court) 
has set forth a three-step analysis which provides additional 
guidance in determining whether referral for extraschedular 
consideration is appropriate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  If the RO or Board determines that (1) the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology, and (2) the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, then (3) the 
case must be referred to an authorized official to determine 
whether, to accord justice, an extraschedular rating is 
warranted.  Id. 

According to Thun, the initial step is a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Id.  In this case, the 
Board specifically determined, in the March 2008 decision, that a 
compensable rating was not warranted as a compensable rating 
required amputation and the Veteran's fourth finger was not 
amputated nor did it have an equivalent impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5155.  The Veteran had testified during 
his May 2007 hearing before the undersigned that he had no pain 
associated with the right fourth finger.  The medical evidence 
does not otherwise reflect an unusual disability picture, and all 
symptomatology shown by the record was considered in the March 
2008 Board decision.  Thus, the Board finds that the schedular 
evaluation adequately contemplates the claimant's level of 
disability and symptomatology.  

Second, the Board must determine whether the Veteran's disability 
picture exhibits related factors such as "marked interference 
with employment" or "frequent periods of hospitalization."  
See 38 C.F.R. § 3.321(b)(1).  Although the Veteran states that 
his right fourth finger disability caused him problems in his job 
at the postal service, he did not provide any evidence or a more 
specific statement in support of this assertion.  In fact, a May 
2008 private medical evaluation of the finger, recently received 
with a waiver of initial RO consideration, noted that the Veteran 
works full duty for the United States Postal Service, where he 
has worked for 22 years.  Further, the private physician 
concluded that the right fourth finger was "not providing any 
problems with activities of daily living."  Further, the 
physician found that that Veteran's grip strength was equal on 
both sides.  The medical evidence does not show frequent periods 
of hospitalization--or even frequent treatment--during the appeal 
period.  For these reasons, the disability picture does not 
exhibit factors such as marked interference with employment or 
frequent periods of hospitalization.

As neither of the first two steps in Thun is met, the case need 
not be referred to an authorized official to determine whether, 
to accord justice, an extraschedular rating is warranted.  The 
Board finds that the Veteran's self-serving general assertions 
that he has job problems because of his left fourth finger 
condition are outweighed by lack of any supporting evidence, as 
well as by an absence of any evidence of frequent periods of 
hospitalization.  In addition, higher and/or separate ratings are 
available for the Veteran's left fourth finger impairment.  
Further, the does not show any identifiable period during which 
an extraschedular rating was warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An extraschedular compensable rating for residuals of a right 
fourth finger fracture is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


